Citation Nr: 1145583	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  08-28 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for residuals of infectious hepatitis.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel



INTRODUCTION

The Veteran had active service from April 1966 to March 1969. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 2007 rating action of the Department of Veterans Affairs (VA), Regional Office (RO) in Seattle, Washington.   

Given the procedural history of the case and the nature of the evidence, the Board has characterized the issues as noted on the title page, as the United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this case, the evidence shows that the Veteran has been diagnosed with depression, psychosis, as well as PTSD.  

The issues of entitlement to service connection for residuals of infectious hepatitis and entitlement to service connection for an acquired psychiatric disorder, to include PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a May 1984 rating decision, the RO denied a claim of entitlement to service connection for residuals of infectious hepatitis, and properly notified the Veteran, who did not initiate an appeal of that decision. 

2.  The evidence associated with the claims file subsequent to the May 1984 rating decision regarding the Veteran's claim for service connection for residuals of infectious hepatitis relates to an unestablished fact, is not cumulative of evidence previously of record and raises a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The May 1984 rating decision which denied the Veteran's claim of entitlement to service connection for residuals of infectious hepatitis is final.  38 U.S.C.A. §§ 5103(a), 7103(a), 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  The evidence received subsequent to the May 1984 rating decision is new and material and the requirements to reopen the claim have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.159 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a May 1984 rating decision, the RO denied a claim of service connection for residuals of infectious hepatitis, as there was no evidence of record demonstrating any residuals of hepatitis and liver function tests were normal.  The Veteran was notified of the decision in May 1984, but did not initiate an appeal.  Thus, the decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  In April 2007, he submitted a claim to reopen, and such request was denied in the July 2007 rating action on appeal.  

As a general rule, a claim may be reopened and reviewed if "new and material" evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. 
§ 5108; 38 C.R.F. § 3.156.  With respect to new and material evidence claims, "new" evidence is defined as evidence not previously submitted to agency decision-makers, and "material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.   

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  
In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened, and VA may then evaluate the merits of the claim on the basis of all evidence of record. 

Upon review of the record, the Board finds that the evidence received since the May 1984 rating decision is new and material.  Specifically, the Veteran's post-service VA outpatient treatment records dated in March 2007 indicate that his liver function tests were abnormally elevated.  Further, the Board notes that in a February 2008 record, the Veteran reported that his liver had begun to swell.  In 1984, results of liver function tests were normal.  The treatment reports demonstrating the Veteran's abnormal liver function were not of record at the time of the May 1984 rating decision and address an unestablished fact.  The claim is reopened.  38 U.S.C.A. § 5108.

The Board notes that the duty to notify and assist with regard to the issue of whether new and material evidence has been received has been met to the extent necessary to reopen the claim, such that any deficiency in this regard is harmless error.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).


ORDER

New and material evidence having been received, the claim for service connection for residuals of infectious hepatitis is reopened; the appeal is granted to this extent only.


REMAND

The Veteran contends that his current liver condition is related to his service; specifically, he asserts that his condition is a residual of the infectious hepatitis which had its onset in service.  

Service treatment records dated in February through March 1969 demonstrate diagnoses of infectious hepatitis.  The Veteran's March 1969 separation  physical examination contains a diagnosis of infectious hepatitis resolved; liver function tests were within normal limits.    

Post-service VA outpatient treatment records dated in March 2007 demonstrate that the Veteran's liver function tests were abnormally elevated.  The treating physician made a notation, "From Antabuse?" indicating that the tests may be elevated due to medication; however, subsequent records do not indicate the causality of the abnormally elevated liver function.  In a February 2008 record, the Veteran reported that his liver had begun to swell.  

Given the findings in service, as well as the post-service records that demonstrate abnormally elevated liver function, and the Veteran's complaint of experiencing the swelling of his liver, the Board finds that a VA examination addressing the etiology of the claimed disability is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).

The Veteran contends that his PTSD is due to his active service.  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  In this regard, February 2008 to May 2009 VA outpatient treatment records demonstrate current diagnoses of PTSD.

The record includes the Veteran's claimed in-service stressors, including serving in Vietnam, where he was the recipient of incoming mortar attacks when he arrived at Vung Tau Air Base in March 1968.  Regarding the attack, the Veteran described the shelling of a bunker where four officers were killed and five others wounded, and he assisted with the wounded and body recovery.  The Veteran further reported that while in Vietnam during March 1968, he was in the middle of a mortar attack that killed two sleeping servicemen, and he assisted with the recovery of the bodies.  Records demonstrate that the Veteran reported that as a result of his experience, he has continued flashbacks and hallucinations, whereas he sees a slideshow of Vietnam in his head and has thoughts of suicide.

The Veteran's service personnel records indicate that he served in Vietnam from March 1968 to March 1969.  Records show that the Veteran was a loader, operator with the 36th Engineer Battalion in Vietnam, in March 1968.  Records also indicate that he was involved in the TET Counter Offensive.

In July 2007, the RO issued a memorandum of a formal finding of a lack of information required to corroborate the Veteran's claimed stressors associated with his claim for service connection for PTSD.  The RO determined that the information provided by the Veteran was insufficient to send to the U.S. Army Joint Services Records Research Center to allow for meaningful research of Marine Corps or National Archives and Records Administration.  The Board, however, finds that such request must be made in order to assist the Veteran with his claim, as he provided a specific date, his location within Vietnam, and details of his claimed stressors.  Further, the Veteran's service personnel records indicate his assignment and corroborate his service in country during March 1968.

Therefore, in order to give the Veteran every consideration with respect to the present appeal, it is the Board's opinion that further development of the case is necessary.  Specifically, the AMC/RO must attempt to verify the in-service claimed stressor of incoming mortar fire when the Veteran arrived at Vung Tau Air Base in Vietnam in March 1968, whereas he witnessed the shelling of a bunker where four officers were killed and five others wounded, and assisted with the wounded and body recovery.  Moreover, the AMC/RO should contact the Veteran and attempt to verify the claimed stressor of a mortar attack in Vietnam in March 1968 that resulted in killing two sleeping servicemen, and the Veteran assisted with the recovery of the bodies.  In this regard, the Veteran must provide specific details for the aforementioned alleged stressor event. 

Furthermore, a VA examination is necessary to decide the claim.  See McLendon, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).  In addition to diagnoses of PTSD, there is evidence in treatment records of depression and psychosis.  Based on these additional psychiatric diagnoses, the Board finds that a medical examination is required in order to reconcile the various diagnoses of record, as well as to address whether such conditions are related to service.  Clemons, 23 Vet. App. at 5.

Accordingly, the case is REMANDED for the following actions:

1.  Issue appropriate notice regarding the claim of service connection for PTSD, specifically, the amended regulation 38 C.F.R. § 3.304(f)(3).

2.  Contact the Veteran in order to obtain the location within Vietnam and specific details regarding the incoming mortar fire that resulted in two dead servicemen and he participated in the recovery of the bodies in March 1968.  The AMC/RO should associate this request with the Veteran's claims file.    

3.  The AMC/RO should direct the U.S. Army and Joint Services Records Research Center (JSRRC) to provide any information that might corroborate the Veteran's alleged stressors.  The AMC/RO is requested to direct the JSRRC to provide any information that might corroborate the Veteran's alleged stressor of incoming mortar fire when the Veteran arrived at Vung Tau Air Base in Vietnam in March 1968 and witnessed the shelling of a bunker where four officers were killed and five others wounded, and assisted with the wounded and body recovery.  

If the Veteran responds with the requested specific information regarding the alleged stressor of incoming mortar fire that resulted in two dead servicemen, and he participated in the recovery of the bodies in Vietnam in March 1968, the AMC/RO is requested to direct the JSRRC to provide any information that might corroborate this stressor.  

4.  Following the above, the AMC/RO should make a specific determination, based upon the complete record, with respect to whether the Veteran was exposed to a stressor or stressors in service.  If the AMC/RO determines that the record verifies the existence of a stressor or stressors, the AMC/RO should specify what stressor or stressors in service it has determined are established by the record.  

5.  After completion of the foregoing, the Veteran should be afforded a VA psychiatric examination to determine the current nature and likely etiology of any diagnosed psychiatric disorder, to include PTSD.  The claims file should be made available to and reviewed by the examiner.  All tests deemed necessary, including psychological testing, should be performed and all findings should be reported in detail.

The AMC/RO must specify for the examiner the stressor or stressors that it has determined are established by the record and the examiner must be instructed that only those events may be considered for the purpose of determining whether the Veteran was exposed to a stressor in service.  

The claims folder must be made available to the examiner prior to the  examination. 

Following review of the claims file and examination of the Veteran, the examiner should answer the following questions:  

(a)  Is it at least as likely as not that the Veteran suffers from PTSD or a psychiatric disorder that is related to service.

(b) If PTSD is diagnosed (under DSM-IV criteria), the examiner should identify the specific stressors upon which the diagnosis is based; specifically, whether each alleged stressor found to be established by the record by the AMC/RO was sufficient to produce PTSD or whether the claimed stressors are related to the Veteran's fear of in-service hostile military or terrorist activity, and whether the Veteran's symptoms are related to the claimed stressor(s). 

(c) If the examination results in a psychiatric diagnosis other than PTSD, the examiner should offer an opinion as to the etiology of the non-PTSD psychiatric disorder, to include whether it is at least as likely as not (i.e., probability of 50 percent) that any currently demonstrated psychiatric disorder, other than PTSD, is related to the Veteran's service.

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.

6.  When the development requested has been completed, adjudicate the issue of service connection for residuals of infectious hepatitis.  Adjudicate the issue of service connection for an acquired psychiatric disorder to include PTSD, to include consideration of the amended version of 38 C.F.R. § 3.304.  If any benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


